Motion to be allowed" to appeal to the Court of Appeals granted. The court certifies that questions of law have arisen which in its opinion ought to be reviewed by the Court of Appeals, and hereby certifies the following questions: 1. Has the Surrogate’s Court jurisdiction to hear and determine the application herein to compel the executors of the will of Nellie Lyon, deceased, to account for her proceedings as trustee under her trust agreement of July 26, 1911, with Mary Lafflin, now deceased, and to settle the accounts of said Nellie Lyon as such trustee, and to decree a distribution of the corpus of said trust fund? 2. If it be found that said Nellie Lyon as such trustee had title to real property, the equitable title to which was in Mary Lafflin at the time of her death in 1916, has the Surrogate’s Court jurisdiction to decree a reconveyance of said real estate by the said executors, in compliance with the terms of said trust agreement? Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.